On March 8,2004, the defendant was sentenced to the following: Count I: Thirteen (13) month commitment to the Department of Corrections, *114followed by a sentence of five (5) years in the Montana State Prison, suspended, for the offense of Operating a Motor Vehicle While Under the Influence of Alcohol and/or Drugs, a felony; and Count II: Twelve (12) months in the Missoula County Detention Center, with credit for time served, for the offense of Operating a Motor Vehicle While Designated an Habitual Traffic Offender, a misdemeanor. In addition, the court finds the defendant to be a persistent felony offender and sentences the defendant to ten (10) years in the Montana State Prison, to run consecutively to any sentence imposed in Mineral County, but concurrent with Counts I and II.
DATED this 3rd day of December, 2004.
On November 19, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Dave Stenerson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.